Citation Nr: 0017356	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  98-20 581 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for schizophrenia, paranoid 
type.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran had active duty from December 1971 to March 1975.  

This appeal arose from an September 1998 rating decision of 
the Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied the veteran's claim for 
service connection for schizophrenia, paranoid type.  


FINDING OF FACT

The veteran has not been shown by competent medical evidence 
to suffer from schizophrenia, which can be related to his 
period of service.


CONCLUSION OF LAW

The claim for service connection for schizophrenia is not 
well grounded.  38 U.S.C.A. §§ 1101,1110, 1111, 1112, 1137, 
5107(a) (West 1991& Supp. 1998); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In this appeal for 
service connection, the threshold question to be answered is 
whether the veteran has presented evidence of a well-grounded 
claim; that is, one that is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
the claim because such additional development would be 
futile.  38 U.S.C.A. § 5107; Murphy at 81.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may be granted for any disease diagnosed after service when 
all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) 
(table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Establishing direct service connection for a 
disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and a psychosis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

Although the veteran served during the Vietnam War his DD 214 
listed his military specialty as cook.  He did not receive a 
Purple Heart, Combat Infantryman Badge or other indicia of 
combat.  The Board accordingly finds that the veteran is not 
shown to have engaged in combat and is thus not entitled to 
application of 38 U.S.C.A. § 1154(b).  

The service medical records do not show treatment for or 
diagnosis of schizophrenia.  VA hospitalization and 
outpatient treatment records, dated June 1980 to August 1999, 
show that the veteran was seen for chronic undifferentiated 
type schizophrenia, schizoaffective disorder with mixed mood 
of anxiety and depression, post-traumatic stress disorder, 
psychosis, alcohol addiction, and drug dependence.  Private 
medical records, dated February 1979 to February 1981, show 
that the veteran was seen for schizoid personality, 
depression and schizoid tendencies.  

The VA examined the veteran in November 1980 and January 
1991.  The diagnosis was either schizophrenia or 
schizoaffective disorder in November 1980.  The examiner 
opined that the disorder began around the time his mother 
became ill while he was in the Marines and when he was also 
having problems with his wife.  In January 1991 the diagnosis 
was schizophrenia, paranoid type.  

At the March 1999 RO hearing the veteran testified that he 
was treated for paranoid schizophrenia sometime in 1970, 1972 
or 1973 while he was stationed at Camp Lejeune, North 
Carolina.  He reported that the next time he was treated for 
it was when he got out of service in 1975 by a private 
physician, who is now deceased, in Pontiac, Michigan.  The 
veteran stated that his post service employment was 
terminated in 1979 because of his nerves.  He indicated that 
he was not given a separation examination when discharged 
from the military.  The veteran testified that he was 
currently being treated at the Tuskegee VA Medical Center.  

The Board notes that the veteran was discharged from service 
in March 1975 and the record does not show a diagnosis of or 
treatment for schizoid personality until February 1979, over 
three years after his discharge from service.  The psychoses 
did not become manifest to a compensable degree within the 
presumptive period, one year from the date of separation from 
service.  Therefore, the veteran's schizophrenia shall not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  The veteran has a current diagnosis of schizophrenia 
and a VA examiner has provided a nexus between his current 
diagnosis of schizophrenia and service.  The veteran 
testified that he was treated for paranoid schizophrenia 
sometime in 1970, 1972 or 1973 while he was station at Camp 
Lejeune, North Carolina.  However, the service medical 
records do not show diagnosis of or treatment for 
schizophrenia during service.  For the reasons stated above 
the Board concludes that the veteran's claim for service 
connection for schizophrenia is not well grounded and is 
denied.

The veteran is informed that if he is able to produce 
competent evidence attributing the onset or aggravation of 
the claimed disorder to active service, he should petition to 
reopen his claim.  The Board acknowledges that it has decided 
the current appeals on a different basis than did the RO.  
When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the veteran has been furnished adequate notice and 
opportunity to respond and, if not, whether he will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board concludes, with regard to the matter 
herein, that the veteran has not been prejudiced by its 
decision.  The veteran was denied by the RO.  The Board 
considered the same law and regulations.  The Board merely 
concludes that he did not meet the initial threshold 
evidentiary requirements for a well-grounded claim.  The 
result is the same.  See Meyer v. Brown, 9 Vet. App. 425 
(1996).


ORDER

Service connection for schizophrenia, paranoid type is 
denied.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

